Title: IV. A Proclamation by the General Court, 19 January 1776
From: Adams, John,Massachusetts Provincial Congress,Sullivan, James,Phillips, Samuel Jr.,Ely, Benjamin,Sever, William,Winthrop, John,Spooner, Walter,Cushing, Caleb,Chauncy, Charles,Palmer, Joseph
To: 


      
       
        19 January 1776
       
      
      The frailty of human Nature, the Wants of Individuals, and the numerous Dangers which surround them, through the Course of Life, have in all Ages, and in every Country impelled them to form Societies, and establish Governments.
      As the Happiness of the People alone, is the sole End of Government, So the Consent of the People is the only Foundation of it, in Reason, Morality, and the natural Fitness of things: and therefore every Act of Government, every Exercise of Sovereignty, against, or without, the Consent of the People, is Injustice, Usurpation, and Tyranny.
      It is a Maxim, that in every Government, there must exist Somewhere, a Supreme, Sovereign, absolute, and uncontroulable Power: But this power resides always in the Body of the People, and it never was, or can be delegated, to one Man, or a few, the great Creator having never given to Men a right to vest others with Authority over them, unlimited either in Duration or Degree.
      When Kings, Ministers, Governors, or Legislators therefore, instead of exercising the Powers intrusted to their Care with them according to the Principles, Forms and Proportions stated by the Constitution, and established by the original Compact, prostitute it those Powers to the Purposes of Oppression; to Subvert, instead of Supporting a free Constitution; to destroy, instead of preserving the lives, Liberties and Properties of the People: they are no longer to be deemed Magistrates vested with a Sacred Character; but become public Enemies, and ought to be resisted. by open War
      The Administration of Great Britain, despising equally the Justice, the Humanity and Magnanimity of their Ancestors, and the Rights, Liberties and Courage of Americans have, for a Course of Twelve years, laboured to establish a Sovereignty in America, not founded in the Consent of the People, but in the mere Will of Persons a thousand Leagues from Us, whom we know not, and have endeavoured to establish this Sovereignty over us, against our Consent, in all Cases whatsoever.
      The Colonies during this period, have recurr’d to every peaceable Resource in a free Constitution, by Petitions and Remonstrances, to obtain justice; which has been not only denied to them, but they have been treated with unexampled Indignity and Contempt and at length open War of the most atrocious, cruel and Sanguinary Kind has been commenced against them. To this, an open manly and successfull Resistance has hitherto been made. Thirteen Colonies are now firmly united in the Conduct of this most just and necessary War, under the wise Councils of their Congress.
      It is the Will of Providence, for wise, righteous, and gracious Ends, that this Colony Should have been singled out, by the Enemies of America, as the first object both of their Envy and their Revenge; and after having been made the Subject of Several merciless and vindictive Statutes, one of which was intended to subvert our Constitution by Charter, is made the Seat of War.
      No effectual Resistance to the System of Tyranny prepared for us, could be made without either instant Recourse to Arms, or a temporary Suspension of the ordinary Powers of Government, and Tribunals of Justice: to the last of which Evils, in hopes of a Speedy Reconciliation with Great Britain, upon equitable Terms the Congress advised us to submit: and Mankind has seen a Phenomenon without Example in the political World, a large and populous Colony subsisting in great Decency and order, for more than a Year without Government under such a suspension of Government.
      But as our Enemies have proceeded to such barbarous Extremities commencing Hostilities upon the good People of this Colony, and with unprecedented Malice exerting their Power to spread the Calamities of Fire, Sword and Famine through the Land, and no reasonable Prospect remains of a speedy Reconciliation with Great Britain, the Congress have resolved “That no Obedience being due to the Act of Parliament for altering the Charter of the Colony of Massachusetts Bay, nor to a Governor or Lieutenant Governor, who will not observe the Directions of, but endeavour to subvert that Charter; the Governor and Lieutenant Governor of that Colony are to be considered as Absent, and their offices vacant; and as there is no Council there, and Inconveniences arising from the Suspension of the Powers of Government are intollerable, especially at a Time when Gage hath actually levied War and is carrying on Hostilities against his Majesties peaceable and loyal Subjects of that Colony; that in order to conform as near as may be to the Spirit and substance of the Charter, it be recommended to the Provincial Convention to write Letters: to the Inhabitants of the several Places which are intituled to Representation in Assembly requesting them to chuse such Representatives, and that the Assembly, when chosen, do elect Councillors; and that such Assembly and Council exercise the Powers of Government, untill a Governor of his Majestys Appointment will consent to govern the Colony, according to its Charter.”
      In Pursuance of which Advice, the good People of this Province Colony have chosen a full and free Representation of themselves, who, being convened in Assembly have elected a Council, who, have assumed as the executive Branch of Government have constituted necessary officers civil and Military through the Colony. The present Generation, therefore, may be congratulated on the Acquisition of a Form of Government, more immediately in all its Branches under the Influence and Controul of the People, and therefore more free and happy than was ever enjoyed by their Ancestors. But as a Government so popular can be Supported only by universal Knowledge and Virtue, in the Body of the People, it is the Duty of all Ranks, to promote the Means of Education, for the rising Generation as well as true Religion, Purity of Manners, and Integrity of Life among all orders and Degrees.
      As an Army has become necessary for our Defence, and in all free States the civil must provide for and controul the military Power, the Major Part of the Council have appointed Magistrates and Courts of Justice in every County, and this Court, giving others whose Happiness is so connected with that of the People that it is difficult to suppose they can abuse their Trust. The Business of it is to see those Laws inforced which are necessary for the Preservation of Peace, Virtue and good Order. And the great and general Court expects and requires that all necessary Support and Assistance be given, and all proper Obedience yielded to them, and will deem every Person, who shall fail of his Duty in this Respect towards them an Enemy to the Country a disturber of the peace of this Colony and deserving of strict and impartial exemplary Punishment.
      That Piety and Virtue, which alone can Secure the Freedom of any People may be encouraged and Vice and Immorality suppress’d, the great and general Court have thought fit to issue this Proclamation, commending and enjoining it upon the good People of this Colony, that they lead sober, religious and peaceable Lives, avoiding all Blasphemies, Contempt of the holy Scriptures and of the Lords Day and all other Crimes and Misdemeanors, all Debauchery, Prophaneness, Corruption Venality all riotous and tumultuous Proceedings and all Immoralities whatever: and that they decently and reverently attend the public Worship of God at all Times acknowledging with Gratitude his merciful Interposition in their Behalf, devoutly confiding in Him, as the God of Armies, by whose Favour and Protection alone they may hope for Success, in their present Conflict.
      And all Judges, Justices, Sheriffs, Grand Jurors, Tythingmen, and all other civil Officers, within this Colony, are hereby Strictly enjoined and commanded that they contribute all in their Power, by their Advice, Exertions, and Example towards a general Reformation of Manners, and that they bring to condign Punishment, every Person, who shall commit any of the Crimes or Misdemeanors aforesaid, or that shall be guilty of any Immoralities whatsoever; and that they Use their Utmost Endeavours, to have the Resolves of the Congress, and the good and wholesome Laws of this Colony duely carried into Execution.
      And as the Ministers of the Gospel, within this Colony, have during the late Relaxation of the Powers of civil Government, exerted themselves for our Safety, it is hereby recommended to them, still to continue their virtuous Labours for the good of the People, inculcating by their Public Ministry and private Example, the Necessity of Religion, Morality, and good order.
      
      In Council January 19th. 1776
      Ordered that the foregoing Proclamation be Read at the opening of Every Superior Court of Judicature &c. and Inferiour Courts of Common Pleas and Courts of General sessions for the Peace within this Colony by their Respective Clerks and at the Annual Town meetings in March in Each Town and it is hereby Recommended to the several Ministers of the Gospel throughout this Colony to Read the Same in their Respective Assemblys on the Lords Day next after their Receiving it immediately after Divine Service.
      
      Sent down for Concurrence,
      
       Perez Morton Dpy Secry
      
      
      Consented to
      
       W Sever
       Walter Spooner
       Caleb Cushing
       John Winthrop
       Cha. Chauncy
       J. Palmer
       
        rest of names missing
       
      
     